Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-18-00974-CV

                        IN THE INTEREST OF L.G., J.G., and J.G., Children

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 17-1222-CV-D
                             Honorable Robin V. Dwyer, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: May 29, 2019

DISMISSED FOR WANT OF PROSECUTION

           In this parental rights termination suit initiated by the paternal grandparents, Appellant

filed her notice of appeal on December 17, 2018. Thereafter, this court granted Appellant’s first

motion for extension of time to file the brief. See TEX. R. APP. P. 38.6(a).

           In our March 27, 2019 order granting Appellant’s second motion for an extension of time

to file the brief, we warned Appellant that no further extensions of time to file Appellant’s brief

would be granted, and we ordered Appellant to file the brief by April 23, 2019. We also warned

Appellant that if she failed to file her brief as ordered, this court could dismiss her appeal.

           On May 7, 2019, after no brief or motion for extension of time to file the brief was filed,

we ordered Appellant to show cause in writing not later than May 17, 2019, why this appeal should

not be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b), (c); Elizondo v.
                                                                                  04-18-00974-CV


City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San Antonio 1998, no pet.). We advised

Appellant that her written response must include a reasonable explanation for Appellant’s failure

to timely file the brief. See TEX. R. APP. P. 38.8(a). We cautioned Appellant as follows: “If

Appellant fails to show cause as ordered, this appeal will be dismissed without further

notice.” See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.

       To date, Appellant has filed no response to our May 7, 2019 order. We dismiss this appeal

for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).

                                                 Patricia O. Alvarez, Justice




                                               -2-